order does not sanction petitioner's attorney, such that the attorney could
                challenge it personally through a writ petition.
                            Having considered the parties' arguments, we summarily deny
                the writ petition, as it challenges a substantively appealable order.     See
                NRAP 3A(b)(8) (permitting an appeal from a special order entered after
                final judgment, except for an order "granting a motion to set aside a
                default judgment under NRCP 60(b)(1) when the motion was filed and
                served within 60 days after entry of the default judgment"); Lindblom v.
                Prime Hospitality Corp., 120 Nev. 372, 374 n.1, 90 P.3d 1283, 1284 n.1
                (2004) (explaining that an order setting aside a default judgment is
                appealable as a special order after final judgment if the motion to set aside
                is made more than 60 days after entry of the judgment). In particular,
                real party in interest's motion for relief from the judgment was filed more
                than six months after entry of the judgment, and in granting the motion,
                the district court specifically rejected real party in interest's "excusable
                neglect" argument under NRCP 60(b)(1), noting that the motion was filed
                well beyond the six-month window for moving for such relief under NRCP
                60(b)(1).
                            While the order granting relief from the judgment based on a
                finding of fraud was subject to challenge by appeal, notice of that order's
                entry was served by mail on August 13, 2014, and petitioner did not file a
                notice of appeal within the 33-day appeal period. See NRAP 4(a)(1); NRAP
                26(c). Instead, petitioner filed this writ petition on September 17, 2014, 35
                days after the order's notice of entry was served.        See Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 224-25, 88 P.3d 840, 841 (2004) (noting
                that an appeal provides an adequate remedy that generally precludes writ
                relief, and regardless, "writ relief is not available to correct an untimely

SUPREME COURT
         OF
      NEVADA
                                                      2
(0) 19(I7A
                notice of appeal"). Accordingly, we decline to consider the merits of this
                writ petition, NRAP 21(b), and instead
                           ORDER the petition DENIED.




                                                            arraguirre


                                                                                        J.
                                                           Douglas


                                                             Ova
                                                           Cherry


                cc: Hon. Robert W. Lane, District Judge
                     Aldrich Law Firm, Ltd.
                     Fabian & Clendenin, P.C. (Utah)
                     John Ohlson
                     Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A